          Case 2:19-cv-00110-JM Document 98 Filed 02/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

KAMERON D. BRADLEY                                                          PLAINTIFF
ADC #131571

v.                            CASE NO: 2:19CV00110-JM-JJV

MICHAEL THOMAS, et al.                                                      DEFENDANTS

                                            ORDER

       Pending is Plaintiff’s Motion for Summary Judgment (Doc. No. 90). The motion was

filed on December 8, 2020, making the response due no later than December 28, 2020. 1 No

response was filed, and United States Magistrate Judge Joe J. Volpe filed Proposed Findings and

Recommendations on December 29, 2020. (Doc. No. 92). On the last day for filing objections,

Defendant Thomas filed a response to the motion for summary judgment and a brief in support,

a response to Plaintiff’s statement of undisputed material facts, the declaration of Defendant, and

objections to the proposed findings and recommendations. (Doc. Nos. 93-97).

       In his filings, Defendant Thomas does not offer any explanation for why he failed to

respond to the motion for summary judgment in the time prescribed by the Rules of Civil

Procedure. He does state in the objections (Doc. No. 97) that his counsel tested positive for the

coronavirus on June 18, 2020 and was out of work for eight weeks and had to lay off his staff.

He also states that “during the time period when the Motion for Summary Judgment was filed”

Defendant was in quarantine making him unavailable to meet with his lawyer. The Court finds

that this does not demonstrate excusable neglect such as would justify the Court’s acceptance of




1
  Plaintiff mailed the motion for summary judgment, extending the fourteen-day response time
by three days, and the courthouse was closed on Friday, December 25, 2020, making the
response due the following Monday, December 28, 2020.
             Case 2:19-cv-00110-JM Document 98 Filed 02/09/21 Page 2 of 2




Defendant’s untimely response to the motion for summary judgment.                See Fed. R. Civ. P.

6(b)(1)(B).

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Thomas’s timely

filed objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s Motion for Summary (Doc. No. 90) is GRANTED and Judgment will

be entered in favor of Plaintiff.

        2.      This matter will be set for a hearing on the issue of damages.

        3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

        DATED this 9th day of February, 2021.




                                                _________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                     2
